DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
CLAIMS: 
9. (Currently Amended)	A processor implemented method for communication, comprising: 34transmitting a set of location procedures in a first SIP (Session Initiation Protocol) message to an Interworking Module (IM) by a Mission Critical Push-To-Talk (MCPTT) server, wherein the first SIP message indicates the type of the location information required and at least one trigger in response to which the location information of the at least one Terrestrial Trunked Radio (TETRA) Mobile Station (MS) is to be shared with the MCPTT server; selecting by the IM, a first Location Information Protocol (LIP) message equivalent to the first SIP message from a set of LIP messages, wherein the first LIP message is selected based on a pre- defined mapping of the first SIP message with the first LIP message, wherein the set of LIP messages are based on an LIP protocol; transmitting, by the IM, the first LIP message to the TETRA Location Server; receiving, by the IM, a second LIP message from the TETRA Location Server, wherein the second LIP message indicates one of an acknowledgement that the TETRA Location Server is in receipt of the first LIP message and a confirmation on whether or not the TETRA Location Server updated the location configuration on the TETRA MS; 

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Chiang et al. (US Publication No. 20190281506), discussed the concept wherein the first information included in the SIP request comprises a location identifier (ID) indicative of a geographic location; and the determining that the criterion is met comprises determining that the geographic location corresponds to a particular geographic location (see fig. 1, and pp0033).
Another close prior art Donnellan (US Publication No. 20070155416), discussed the concept of forwarding a session initiation protocol (SIP) invitation (SIP INVITE) 402 from the PTC application 232 of the user entity 120 to the IMS controller 140. The call is initiated by the controller 210 in response to detecting a predefined PoC user input via the PTT button 230 requesting up-to-date transportation information. The SIP INVITE includes the URI of the contact being invited. The contact being invited is a location type contact selected from the PTC contact list stored in the memory 216 in response to the location of the user entity 120, where the PTC contact list could include one or more predefined contacts along a commute route of user of the wireless communication device 120. The location of the user entity could be determined by the GPS receiver circuitry 214 or by identification of a cell or base station 110 which is communicating with the wireless communication device 120 (i.e., the wireless communication device 120 is located in the coverage area 125 associated with the identified cell 110). Within the SIP INVITE message, information is included identifying the support for the media type associated with the location contact (see fig. 1, pp0033).
However, singly and/or in combination, the prior art references does not teach the invention of a hybrid communication network, comprising: at least one Terrestrial Trunked Radio (TETRA) location server from a Land Mobile Radio (LMR) network; a plurality of TETRA Mobile Stations (MS), wherein each of the plurality of TETRA MS is in communication with the TETRA location server; an Interworking Module (IM); and a Mission Critical Push-To-Talk (MCPTT) server (103) from a MCPTT network, wherein the MCPTT server obtains location information of at least one of the plurality of TETRA MS, wherein the process of obtaining the location information of the at least one TETRA MS comprises: transmitting a set of location procedures in a first SIP (Session Initiation Protocol) message to the IM by the MCPTT server, wherein the first SIP message indicates the type of the location information required and at least one trigger in response to which the location information of the at least one TETRA MS is to be shared with the MCPTT server; selecting by the IM, a first Location Information Protocol (LIP) message equivalent to the first SIP message from a set of LIP messages, wherein the first LIP message is selected based on a pre- defined mapping of the first SIP message with the first LIP message, wherein the set of LIP messages are based on an LIP protocol; 30transmitting, by the IM, the first LIP message to the TETRA Location Server; receiving, by the IM, a second LIP message from the TETRA Location Server, wherein the second LIP message indicates one of an acknowledgement that the TETRA Location Server is in receipt of the first LIP message and a confirmation on whether or not the TETRA Location Server updated the location configuration on the TETRA MS; selecting, by the IM, a second SIP message equivalent to the second LIP message from the set of SIP messages, wherein the second SIP message is selected based on a pre-defined mapping of the second LIP message with the second SIP message; and transmitting, by the IM, the selected second SIP message to the MCPTT Server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645